EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Miller on 07/30/2021.

The application has been amended as follows: 
Claim 8 is amended to read:
An apparatus comprising:
	a processor configured to (A) receive (i) signals from GNSS satellites and (ii) map data comprising roadway information and (B) execute instructions; and
	a memory configured to store instructions that, when executed by the processor, perform the steps of (i) calculating first location and velocity data based on said signals, (ii) calculating first path data by augmenting said first location and velocity data with said roadway information, (iii) receiving second location and velocity data, (iv) calculating second path data by augmenting said second location and velocity data with said roadway information, (v) performing a comparison of (a) said first path data to (b) said second path data, and (vi) determining a probability of collision based on said comparison, wherein said first and said second path data comprises a most probable path and said first and said second path data is used to augment said first and said second location and velocity data for determining said probability of collision by indicating a probability of collision, based on an arrangement of roadways in said map data, that is opposite of one indicated by said first and said second location and velocity data.



Claim 15 is amended to read:
An apparatus comprising:
	a processor configured to (A) receive (i) signals from GNSS satellites and (ii) video analytics data comprising roadway information and (B) execute instructions; and
	a memory configured to store instructions that, when executed by the processor, perform the steps of (i) calculating first location and velocity data based on said signals, (ii) calculating first path data by augmenting said first location and velocity data with said roadway information, (iii) receiving second location and velocity data, (iv) calculating second path data by augmenting said second location and velocity data with said roadway information, (v) performing a comparison of (a) said first path data to (b) said second path data, and (vi) determining a probability of collision based on said comparison, wherein said roadway information augments said first and said second location and velocity data by indicating whether said collision is possible based on objects detected on a roadway using said video analytics.

Claim 16 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the combination of elements of the claimed invention. The claims have been determined as statutory as it is not reasonably practical for an individual to calculate location and velocity data based on satellite signals using a mental process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.